[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff and defendant maintained a close personal relationship for a period of some years, before having a falling out.
The plaintiff brings this action to resolve financial claims which he claims arose during their relationship.
The court, from the welter of conflicting recollections of their financial relationships only finds sufficient evidence existing as to a loan from plaintiff to defendant. The defendant acknowledges a portion of the loan indebtedness, but claims it was a loan to a third party as well. The court finds from its evaluation of all the evidence that defendant is obligated to plaintiff for the full amount of the $1,000 loan.
The plaintiff, as to his other claims, has failed to satisfy his burden of proof.
Judgment enters for the plaintiff for the sum of $1,000. No interest or costs are awarded to either party.
McWEENY, J.